Milonas, J.
(dissenting). In my opinion, the judgment being appealed herein should be affirmed. The majority’s decision that respondents violated the procedural requirements of SEQRA (ECL art 8) and, thus, that the Board of Estimate’s approval for the subject development must be nullified is simply not supported by either the facts or the law pertaining to the instant controversy.
The proposed Manhattan project in dispute in this proceeding is to be constructed on a site bounded by East 60th Street on the south, York Avenue on the east, East 61st Street on the north and First Avenue on the west. At the present time, the location houses several garages and other vehicle-related operations, three light industrial/commercial businesses, a nightclub and a five-story residential building. The intervenorrespondent Click Development Affiliates plans to utilize the space to create a mixed-use development that would consist of a first-class hotel, residential and commercial space, as well as green parks, recreational facilities, outdoor plazas and fountains which, it urges, will transform the currently somewhat blighted Queensboro Bridge area into a more vibrant and attractive community. During the course of the environmental and land use review procedures, the project underwent significant changes directed primarily at scaling down the size of the original proposal.
Following the submission of a project data statement, representatives of various city agencies met with the developer to discuss, among other things, zoning and land use, traffic and *464parking, air quality and noise so that the draft environmental impact statement (DEIS) could be prepared. The ensuing DEIS, dated July 1, 1988, considered such matters as land use, building height, displacement of residents and businesses, subsurface contamination, demographics, pedestrian and vehicular traffic, the effect upon historic landmarks, air quality, noise, community services and resources, infrastructure, topography, mitigation of adverse environmental impacts and land use alternatives. A public hearing was thereafter held on October 5, 1988, and written comments were received until October 17, 1988. The final environmental impact statement (FEIS) was completed on November 4, 1988. Not only did it analyze an exhaustive list of relevant issues, but it included the written comments to the DEIS and the responses to both the written and oral observations. A mandated reduction in the scope of the project was incorporated into a restrictive declaration on November 14, 1988 and was recorded with the City Register. Further, the developer was compelled to adopt certain measures to alleviate the anticipated environment effects of the plan.
On December 15, 1988, Click’s consultants advised the city that the FEIS wrongly stated that sewage from the project would be processed at Ward’s Island Water Pollution Control Plant when, in fact, it would be handled through the New-town Creek Water Pollution Control Plant. The city, therefore, issued a notice of correction on January 9, 1989. It should be pointed out that the development was projected to produce 345,000 gallons of sewage per day. The design capacity of Ward’s Island is 290 million gallons each day, while Newtown Creek’s capacity is 310 million gallons per day. The estimated average sewage to be generated by the project is one tenth of 1% or less of the total capacity of either plant. Although the Ward’s Island operation does remove at least 85% of two specific pollutants, and Newtown Creek only eliminates 50% to 60% of these pollutants, treatment at the latter plant will result in the dumping of only marginally more sewage into the East River, and, in any event, the city has entered into a series of consent decrees with the New York State Department of Environmental Conservation obligating itself within an established time period to bring all of its treatment plants into full compliance with legal requirements.
Prior to the public hearing conducted on January 12, 1989, members of the Board of Estimate thoroughly reviewed the *465DEIS and the FEIS, as well as numerous documents, statistical surveys, technical reports and other data provided by the Department of City Planning and the Department of Environmental Protection. Indeed, during the course of the SEQRA process, the Board of Estimate, including the Manhattan Borough President’s office, was in regular contact with representatives of the city agencies to exchange information and generally discuss various aspects of the proposal. At the hearing itself, which lasted from midmorning until 5:00 a.m. the following day, testimony was offered by public officials, community residents and other interested individuals, representatives of the Glick organization and, significantly, counsel and consultants for petitioners herein. Board of Estimate members questioned the speakers at length about land use, zoning, traffic, air quality, secondary displacement, open space, density, the adequacy of mitigation programs, sewage treatment and other environmental impacts of the project. At the conclusion of the hearing, the Board voted in favor of resolutions necessary to enable the development to proceed.
In challenging the propriety of the Board of Estimate’s action, petitioners assert that the FEIS was inadequate in a number of important respects and, moreover, that respondents violated certain SEQRA requirements in approving the project. However, the majority appear to rest their conclusion that the administrative determination should be vacated on the ground that the notice of correction was not properly disseminated to State and local agencies and members of the public with expertise in or concern about sewage treatment matters, and "[to] the extent that the 'notice’ was distributed to expert government agencies and members of the public, it was distributed too late to permit meaningful review or comment on its contents.” Further, the majority finds that the notice was not received at all by the Manhattan Borough President, a member of the Board of Estimate, an assessment which seems to be based entirely upon an affidavit submitted on behalf of petitioners wherein one of the attorneys employed by the Natural Resources Defense Counsel declares that: "In an attempt to determine whether this late notice had in fact been distributed to Board of Estimate members, on April 19, 1989 I wrote a taxpayer inspection letter to the Manhattan Borough President, in which I specifically requested copies of 'any and all corrections or "errata sheets” to the FEIS.’ In response, we received a series of documents, but the sewage treatment 'notice of correction’ was not among them. This confirmed the *466substance of an earlier telephone comment from a member of the Borough President’s staff to the effect that the sewage treatment 'notice of correction’ was not in the file.”
Thus, the affiant observes, "[w]e do not know whether or when any other Board of Estimate member actually received the January 9, 1989 notice of correction.” Similar reasoning was utilized to question whether other interested parties were accorded timely notice. Of course, the majority, in accepting the accuracy of petitioners’ unsubstantiated allegations, have evidently overlooked the notice of correction itself, as well as its covering letter, both of which contain an extensive list of persons and agencies who were "cc’d”. Since there is no affidavit from anyone with personal knowledge of the facts to contradict the regularity of the notice procedure, it must be presumed that the following were indeed, as specified in the notice of correction, mailed a copy thereof: Sylvia Deutsch, Robert Flahive, Eric Kober, Jack Collins, Lance Michaels, Jeff Sommer, Judy Wattstein, Ed Wagner, Thomas Jarling, Betty Daly, Heidi White, David Dinkins, Lory Alcala, Board of Estimate, City Planning Commission, Jonathan Lindsey, Michael Halle, Dan Coleman, Marvin Roth, Harvey Schultz, Harold Nudelman, John DiMartino, Martin Engelhardt, Jeremy Woodoff, Barbara Rinaldi, Carlos Cuevas, Elinor Schuman, Mary Skinner, Constance Adamec and Vince Morris. For the majority to adopt petitioners’ speculations that there was a lack of proper notice in the face of the very real evidence to the contrary is simply without foundation.
In Akpan v Koch (75 NY2d 561, 570), the Court of Appeals recently explained that: "Judicial review of a lead agency’s SEQRA determination is limited to whether the determination was made in accordance with lawful procedure and whether, substantively, the determination 'was affected by an error of law or was arbitrary and capricious or an abuse of discretion’ * * *. In assessing an agency’s compliance with the substantive mandates of the statute, the courts must 'review the record to determine whether the agency identified the relevant areas of environmental concern, took a "hard look” at them, and made a "reasoned elaboration” of the basis for its determination’ * * *. An agency’s compliance with its substantive SEQRA obligations is governed by a rule of reason and the extent to which particular environmental factors are to be considered varies in accordance with the circumstances and nature of particular proposals * * *. Similarly, agencies *467have considerable latitude evaluating environmental effects and choosing between alternative measures * * *. While judicial review must be meaningful, the courts may not substitute their judgment for that of the agency for it is not their role to 'weigh the desirability of any action or [to] choose among alternatives’
Moreover, in order to satisfy the mandates of SEQRA, it is not necessary that every conceivable environmental impact, mitigating measure or alternative be identified and addressed (Matter of Jackson v New York State Urban Dev. Corp., 67 NY2d 400, 417). The "hard look” standard (see, Akpan v Koch, supra; Matter of Jackson v New York State Urban Dev. Corp., supra) "does not authorize a court to conduct a detailed de novo analysis of every environmental impact of, or alternative to, a proposed project which was included in, or omitted from, an environmental impact statement * * *. An agency’s substantive obligations under SEQRA must be viewed in light of a rule of reason — the environmental impact statement is to be analytical, not encyclopedic, and the degree of detail with which each factor must be discussed will vary with the circumstances and nature of the proposal * * *. So long as the agency honors its mandate regarding environmental protection by complying strictly with prescribed procedures and giving reasoned consideration to all pertinent issues revealed in the process, the court is not permitted to second-guess the agency’s choice” (Matter of Schiff v Board of Estimate, 122 AD2d 57, 59, appeal denied 69 NY2d 604). Clearly, in the instant situation, the environmental review was in full accordance with both the spirit and substance of SEQRA, a fact which the majority apparently do not dispute. There was extensive public debate and participation during each phase of the process, and the city published and widely distributed a DEIS and FEIS, which contained a thorough analysis of virtually every aspect of the proposal and its possible impact upon the environment. The SEQRA procedure directly resulted in the original plan being modified to eliminate six movie theaters, reduce the building height by over 25%, construct considerably less commercial space and decrease the total square footage of the project. Numerous consultations occurred between representatives of the concerned city agencies, elected officials and their staffs, professionals in the field, local residents, the developer and other interested parties. Consequently, the record demonstrates that the action by the Board of Estimate in approving the project was neither arbi*468trary nor capricious and conformed in all respects to the statutory dictates of SEQRA.
The majority, however, as previously noted, express reservation as to the propriety of the notice of correction, thereby, in their view, rendering the procedure fatally defective. In that connection, 6 NYCRR 617.8, which encompasses the rules and regulations promulgated to implement SEQRA, states, in pertinent part, that:
"(g) Supplemental EIS’s. (1) Prior to the filing of a findings statement, the lead agency may require a supplemental EIS, limited to specific issues not addressed or inadequately addressed in the EIS, in the following circumstances:
"(i) changes are proposed for the project which may result in a significant adverse environmental effect;
"(ii) newly discovered information arises about significant adverse effects which was not previously addressed; or
"(iii) a change in circumstances arises which may result in a significant adverse environmental effect.
"(2) The decision to require preparation of a supplemental EIS, in the case of newly discovered information, shall be based upon the following criteria:
"(i) the importance and relevance of the information;
"(ii) its probable accuracy; and
"(iii) the present state of the information in the EIS.
"(3) If a supplement is required, it will be subject to the full procedures of this Part.”
A supplemental EIS is mandated only where a newly discovered fact is important. Since both Ward’s Island and Newtown Creek have overload problems, and the project’s sewage would increase the flow to either operation by no more than one tenth of 1% of capacity, it can hardly be argued that the inadvertent error regarding the identity of the treatment plant is sufficiently vital to necessitate the preparation of a supplemental EIS. In any event, "[wjhether or not a modification is significant is generally a decision to be made by the agency after taking a 'hard look’ ” (Matter of Jackson v New York State Urban Dev. Corp., supra, at 430). Certainly, it cannot reasonably be concluded herein that the members of the Board of Estimate, including then Manhattan Borough President Dinkins, were not fully informed of all of the pertinent issues, including those dealing with sewage and the relative effects upon the environment that would be caused by *469each of the treatment plants. As heretofore mentioned, there is absolutely no support in the record for the majority’s finding that adequate notice of the correction was not furnished either to the Manhattan Borough President or any other interested persons or groups.
Rosenberger and Kassal, JJ., concur with Asch, J.; Kupferman, J. P., and Milonas, J., dissent in a separate opinion by Milonas, J.
Judgment, Supreme Court, New York County, entered on or about April 25, 1990, reversed, on the law and facts, and the application for an order nullifying the Board of Estimate approval granted, without costs or disbursements.